IN THE SUPREME COURT OF THE STATE OF DELAWARE

 NORMAN MORRISEY,                      §
                                       §   No. 323, 2016
       Defendant Below-                §
       Appellant,                      §
                                       §   Court Below—Superior Court
       v.                              §   of the State of Delaware
                                       §
 STATE OF DELAWARE,                    §   Cr. ID 91006237DI
                                       §
       Plaintiff Below-                §
       Appellee.                       §

                          Submitted: August 8, 2016
                           Decided: October 10, 2016

Before HOLLAND, VALIHURA, and VAUGHN, Justices.

                                   ORDER

      This 10th day of October 2016, the Court has considered Norman Morrisey’s

appeal from the Superior Court’s denial of his motion to alter or amend the

judgment or, alternatively, motion for relief from judgment under Superior Court

Civil Rules 59(d) and 60(b)(6). The judgment that Morrisey seeks to alter or

amend is the Superior Court’s January 12, 2016 judgment denying his motion for

correction of his criminal sentence. Neither Civil Rule 59 nor Civil Rule 60 may be

invoked in this case as a means for Morrisey to seek review of his criminal

sentence. First, we note that Morrisey filed an appeal from the Superior Court’s

January 12, 2016 judgment, which this Court dismissed as untimely. Morrisey

cannot use the Superior Court’s Civil Rules as a means to avoid the jurisdictional
bar to this Court’s review of his untimely appeal. Moreover, this Court has held

many times, that the Superior Court Civil Rules may not be used in a criminal

proceeding to collaterally attack a conviction1 or to modify a sentence.2

         NOW, THEREFORE, IT IS ORDERED that the judgment of the Superior

Court is AFFIRMED.

                                             BY THE COURT:

                                             /s/ Karen L. Valihura
                                                    Justice




1
    Jackson v. State, 2007 WL 2231072 (Del. Aug. 2, 2007).
2
 Landry v. State, 2015 WL 4464772 (Del. July 20, 2015); Johnson v. State, 2015 WL 1880412
(Del. Apr. 21, 2015).


                                                2